STOCK PURCHASE AGREEMENT


BETWEEN


FINDEX.COM, INC.


AND


BARRON PARTNERS, LP


DATED


JULY 19, 2004









STOCK PURCHASE AGREEMENT

        This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of the 19th day of July, 2004 by and among Findex.com, Inc., a corporation
organized and existing under the laws of the State of Nevada (“Findex” or the
“Company”), and Barron Partners, LP, a limited partnership organized under the
laws of the State of Delaware (hereinafter referred to as the “Investor”).


PRELIMINARY STATEMENT:

        WHEREAS, the Investor wishes to purchase, upon the terms and subject to
the conditions of this Agreement, a certain number of shares of the common stock
of the Company together with the right to purchase certain additional shares of
such common stock in the future; and

        WHEREAS, the parties intend to memorialize the purchase and sale of such
securities;

        NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereto,
intending to be legally bound, agree as follows:


ARTICLE I


INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

1.1 Incorporation by Reference. The foregoing recitals, the schedules and the
exhibits attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

1.3 Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article 1 shall have the meanings
set forth elsewhere in this Agreement):

        1.3.1 "1933 Act" means the Securities Act of 1933, as amended.

        1.3.2 "1934 Act" means the Securities Exchange Act of 1934, as amended.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 1 OF 26


        1.3.3 “Affiliate” means a Person or Persons directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with the Person(s) in question. The term “control,” as used in the
immediately preceding sentence, means, with respect to a Person that is a
corporation, the right to the exercise, directly or indirectly, more than 50
percent of the voting rights attributable to the shares of such controlled
corporation and, with respect to a Person that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such controlled Person.

        1.3.4 “Common Stock” means the common stock of the Company, par value
$0.001 per share.

        1.3.5 "Insider" shall mean any officer or director of the Company.

        1.3.6 “Material Adverse Effect” shall mean any adverse effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and affiliates, taken
as a whole and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.

        1.3.7 “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.

        1.3.8 "SEC" means the United States Securities and Exchange Commission.

        1.3.9 “SEC Documents” shall mean the Company’s latest SEC Form 10-K or
10-KSB as of the time in question, all SEC Forms 10-Q or 10-QSB and 8-K filed
thereafter, and the definitive proxy statement for its latest fiscal year as of
the time in question until such time as the Company no longer has any
obligations under the Registration Rights Agreement.


ARTICLE II


SALE AND PURCHASE OF SECURITIES

2.1 Sale of Securities. Upon the terms and subject to the conditions set forth
herein, and as of the Closing Date, the Company agrees to issue and sell, and
the Investor agrees to purchase, the following securities (collectively, the
“Securities”):

  (i) Twenty-one million eight-hundred seventy-five thousand (21,875,000)
restricted shares of Common Stock (the “Purchase Shares”), at a price per share
of $0.08, for a total purchase price (the “Purchase Price”) of one million seven
hundred fifty thousand dollars ($1,750,000);


STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 2 OF 26


  (ii) a warrant to purchase up to ten million nine hundred and thirty-seven
thousand (10,937,500) shares of Common Stock (the “Warrant A Shares”), such
warrant to be exercisable at a price of $0.18 per share (as may be adjusted from
time to time) for a period of up to five (5) years, and to be in the form
annexed hereto as Exhibit A (“Warrant A”); and


  (iii) a warrant to purchase up to ten million nine hundred and thirty-seven
thousand (10,937,500) shares of Common Stock (the “Warrant B Shares”, and,
together with the Warrant A Shares, the “Warrant Shares”), such warrant to be
exercisable at a price of $0.60 per share (as may be adjusted from time to time)
for a period of up to five (5) years, and to be in the form annexed hereto as
Exhibit B (“Warrant B”, and, together with Warrant A, the “Warrants”).


2.2 Registration Rights. Each of the Purchase Shares and the Warrant Shares
shall be subject to the registration rights agreement annexed hereto as Exhibit
C (the “Registration Rights Agreement”) in accordance with its terms.


ARTICLE II


EXECUTION, DELIVERY OF PURCHASE PRICE,


CLOSING DATE AND DELIVERABLES

3.1 Execution of Agreement and Delivery of Purchase Price. Upon the date hereof,
and execution by each of the respective parties hereto, this Agreement shall
immediately be faxed by each party to the other party with an original being
forwarded by overnite courier. The Purchase Price shall be delivered by same day
messenger/courier upon the date hereof to Membrado & Montell, LLP, counsel for
the Company, as escrow agent for this limited purpose (“Escrow Agent”), at 535
West 34th Street, Suite 201, New York, NY 10001. The Purchase Price shall be
payable in United States Dollars in the form of a check drawn on the account of
Barron Partners, LP (or its affiliate) and made payable to Escrow Agent.

3.2 Closing Date The closing of the transactions contemplated by this Agreement
(the “Closing”) shall be accomplished by way of telefax with originals by
overnite courier on July 20, 2004 or such other date thereafter as may be
mutually agreed by the parties in writing following clearance of the Purchase
Price funds in the account of Escrow Agent (the “Closing Date”).

3.3 Deliveries by the Company. In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the Investor, the following:

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 3 OF 26


  (a) At Closing, a copy of a correspondence from the Company to Continental
Stock Transfer & Trust Company (“CSTTC”), dated as of the Closing Date,
instructing CSTTC to issue in the name of the Investor an original stock
certificate, appropriately legended, representing the Purchase Shares (the
“Purchase Share Certificate”)


  (b) Within seven (7) business days following the Closing Date, the duly issued
Purchase Share Certificate;


  (c) Within two (2) business days following satisfaction of the covenant of the
Company contained in Section 6.2 hereof to (i) cause to be authorized by its
shareholders an increase in the number of shares of Common Stock sufficient to
provide the Company with the authorized shares so as to be able to duly issue
the Warrant Shares, and (ii) to thereafter amend its articles of incorporation
as required to effect such increase, an executed (by the Company) original
Warrant A and Warrant B, in each case issued in the name of the Investor;


  (d) At Closing, an executed (by the Company) original Registration Rights
Agreement;


  (e) At Closing, an officer’s certificate indicating that the provisions of
Paragraphs 6.6, 6.7, and 6.8 herein have been satisfied or commenced, as
appropriate; and


  (f) Within ten (10) business days following receipt by the Company from the
Investor of written notice of the amount of due diligence expense reimbursement
owing to the Investor pursuant to Section 5.12 hereof, a check for such amount;


  (g) At Closing, such other documents or certificates as shall be reasonably
requested by the Investor or its counsel not inconsistent with the terms of this
Agreement.


3.4 Deliveries by Investor. In addition to and without limiting any other
provision of this Agreement, the Investor agrees to deliver, or cause to be
delivered, to the Company, as appropriate, the following:

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 4 OF 26


  (a) At or prior to Closing, an executed (by the Investor) original Investor
Questionnaire in the form annexed hereto as Exhibit D (the “Investor
Questionnaire”) completed in such a way so as not to be inconsistent with the
Investor’s representation contained in Section 5.5 hereof;


  (b) At or prior to Closing, an executed (by the Investor) original
Registration Rights Agreement; and


  (c) At Closing, such other documents or certificates as shall be reasonably
requested by the Company or its counsel not inconsistent with the terms of this
Agreement.


3.5 Deliveries By The Escrow Agent. Upon the Closing Date, the Escrow Agent
shall forward the Purchase Price to the Company, net of any amounts specified in
writing by the Company to be paid directly by the Escrow Agent on the Company’s
behalf out of such proceeds, which amounts shall be so directed by the Escrow
Agent as of the Closing Date. It is hereby agreed that, in the event that the
Escrow Agent receives the Purchase Price from the Investor (in available funds)
but thereafter fails for any reason to comply with its obligation to forward
such funds to the Company pursuant to this provision, the Company shall be
obligated to the Investor pursuant to to this Agreement and the Registration
Rights Agreement as if the Company had received such funds.

3.6 Further Assurances. The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other by furnishing any additional
information, executing and delivering any additional documents and/or other
instruments and doing any and all such things as may be reasonably required by
the parties or their counsel to consummate or otherwise implement the
transactions contemplated by this Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF COMPANY

        The Company represents and warrants to the Investor (which warranties
and representations shall survive the Closing regardless of what examinations,
inspections, audits and other investigations the Investor has heretofore made or
may hereinafter make with respect to such warranties and representations) as
follows:

4.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted and is duly
qualified to do business in any other jurisdiction by virtue of the nature of
the businesses conducted by it or the ownership or leasing of its properties,
except where the failure to be so qualified will not, when taken together with
all other such failures, have a Material Adverse Effect on the business,
operations, properties, assets, financial condition or results of operation of
the Company and its subsidiaries taken as a whole.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 5 OF 26


4.2 Articles of Incorporation and By-Laws. The articles of incorporation and
by-laws of the Company, as amended and/or restated to date, which have been
filed with the Securities and Exchange Commission are a complete and correct
copy of such document as in effect on the date hereof and as of the Closing
Date.

4.3 Capitalization.

        4.3.1 As of the date hereof, the authorized and outstanding capital
stock of the Company, and the other outstanding securities of the Company,
(without giving effect to the transactions contemplated hereby) consists of the
following:

Common Stock

         Total Authorized............................................
         Total Outstanding...........................................

Preferred Stock

         Total Authorized
                  Blank Check...........................................
                  Series A Convertible..............................
                  Series B Convertible...............................
         Total Outstanding...........................................
                  Series A Convertible..............................
                  Series B Convertible..............................

Convertible Debt Securities

         Promissory Notes (into Common Stock @ $.10 per share)

Options (exercisable for Common Stock)

         In-The-Money................................................
         At-The-Money...............................................
         Out-of-The-Money.........................................

Warrants (exercisable for Common Stock)

         In-The-Money................................................
         At-The-Money...............................................
         Out-of-The-Money........................................

50,000,000 Shares
24,362,063 Shares




  5,000,000 Shares
     20,000 Shares
    350,000 Shares
            -0-
            -0-
            -0-



          $90,0000



  1,000,000 Shares
            -0-
  1,565,000 Shares



    200,000 Shares
           -0 -
    975,000 Shares

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 6 OF 26


        All shares of capital stock have been duly authorized and, with respect
to those shares that are outstanding as of the date hereof, are validly issued,
fully paid and non assessable, and free of preemptive rights.

        4.3.2 Except as set forth above (without giving effect to the
transactions contemplated hereby), as of the Closing Date, there are not
outstanding any options, warrants, rights to subscribe for, calls or commitments
of any character whatsoever relating to, or securities or rights convertible
into or exchangeable for, shares of any class of capital stock of the Company,
or agreements, understandings or arrangements to which the Company is a party,
or by which the Company is or may be bound, to issue additional shares of its
capital stock or options, warrants, scrip or rights to subscribe for, calls or
commitment of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of any class of its capital
stock. The Company agrees to inform the Investor in writing of any additional
warrants granted prior to the Closing Date.

        4.3.3 The Company on the Closing Date (i) will have full right, power,
and authority to sell, issue, and deliver to the Investor the Purchase Shares
and, subject to obtaining the authorization of its shareholders to increase the
authorized number of shares of Common Stock and thereafter appropriately
amending its articles of incorporation to effect such increase, and to the
extent exercised, the Warrant Shares, in each case free and clear of all liens,
charges, claims, options, pledges, restrictions, and encumbrances whatsoever;
and (ii) upon delivery of and payment by the Investor of the Purchase Price to
the Company as of Closing, the Investor will acquire good and marketable title
to such securities, free and clear of all liens, charges, claims, options,
pledges, restrictions, and encumbrances whatsoever.

4.4 Authority. Except as otherwise provided for herein, the Company has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and no other corporate proceedings
on the part of the Company is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby except as disclosed in this
Agreement. This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 7 OF 26


4.5 No Conflict. The execution and delivery of this Agreement by the Company
does not, and the performance by the Company of its obligations hereunder will
not: (i) conflict with or violate the Articles of Incorporation or By-Laws of
the Company; (ii) conflict with, breach or violate any federal, state, foreign
or local law, statute, ordinance, rule, regulation, order, judgment or decree
(collectively, “Laws”) in effect as of the date of this Agreement and applicable
to the Company; or (iii) result in any breach of, constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
give to any other entity any right of termination, amendment, acceleration or
cancellation of, require payment under, or result in the creation of a lien or
encumbrance on any of the properties or assets of the Company pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company is a party or
by the Company or any of its properties or assets is bound. Excluding from the
foregoing are such violations, conflicts, breaches, defaults, terminations,
accelerations, creations of liens, or incumbency that would not, individually or
in the aggregate, have a Material Adverse Effect.

4.6 Report and Financial Statements. The Company’s Annual Report on Form 10-KSB
for the period ending December 31, 2003 filed (by way of amendment) on May 13,
2004 with the SEC contains the audited financial statements of the Company as of
December 31, 2003 and the Company’s Quarterly Report on Form 10-QSB for the
period ending March 31, 2004 filed on May 17, 2004 with the SEC contains the
audited financial statements of the Company as of March 31, 2004 (together, the
“Financial Statements”). Each of the balance sheets contained in or incorporated
by reference into the Financial Statements (including the related notes and
schedules thereto) fairly presented the financial position of the Company as of
its date, and each of the statements of income and changes in stockholders’
equity and cash flows or equivalent statements in the Financial Statements
(including any related notes and schedules thereto) fairly presents and will
fairly present the results of operations, changes in stockholders’ equity and
changes in cash flows, as the case may be, of the Company for the periods to
which they relate, in each case in accordance with United States generally
accepted accounting principles (“U.S. GAAP”) consistently applied during the
periods involved, except in each case as may be noted therein, subject to normal
year-end audit adjustments in the case of unaudited statements. The books and
records of the Company have been, and are being, maintained in all material
respects in accordance with U.S. GAAP and any other applicable legal and
accounting requirements and reflect only actual transaction.

4.7 Compliance with Applicable Laws. The Company is not in violation of, or, to
the knowledge of the incumbent officers or directors of the Company under
investigation with respect to, or has been given notice or has been charged with
the violation of any Law of a governmental agency, except for violations which
individually or in the aggregate do not have a Material Adverse Effect.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 8 OF 26


4.8 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

4.9 SEC Documents. The Company is a reporting company under the 1934 Act and has
made available to the Investor after demand true and complete copies of any
requested SEC Documents. The Common Stock is registered pursuant to Section 12
of the 1934 Act, and the Common Stock is listed and traded on the OTC Bulletin
Board Market of the National Association of Securities Dealers, Inc. The Company
has received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for such listing, and the Company has maintained
all requirements for the continuation of such listing. The Company has not
provided to the Investor any information that, according to applicable law, rule
or regulation, should have been disclosed publicly prior to the date hereof by
the Company, but which has not been so disclosed. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act, and rules and regulations of the SEC promulgated thereunder, and the
SEC Documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

4.10 Litigation. To the knowledge of the incumbent officers and directors of the
Company, no litigation, claim, or other proceeding before any court or
governmental agency is pending or threatened against Findex the outcome of which
might result in a Material Adverse Effect.

4.11 Exemption from Registration. Subject to the accuracy of the Investor’
representations in Article V and in the Investor Questionnaire, except as
required pursuant to the Registration Rights Agreement, the sale of the
Securities will not require registration under the 1933 Act and/or any
applicable state securities law. Upon due exercise of all or any part of Warrant
A and/or Warrant B, if at all, the Warrant Shares will be duly and validly
issued, fully paid, and non-assessable. The Company is issuing the Securities in
accordance with and in reliance upon the federal exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D as promulgated
by the SEC under the 1933 Act, and/or Section 4(2) of the 1933 Act.

4.12 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its Affiliates nor, to the knowledge of the
Company, any Person acting on its or their behalf (i) has conducted or will
conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D as promulgated by the SEC under the 1933 Act) or general
advertising with respect to the sale of the Securities, or (ii) made any offers
or sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Securities under the 1933
Act with respect to the sale of the Securities, except as required herein.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 9 OF 26


4.13 No Material Adverse Change. Since March 31, 2004, (i) no Material Adverse
Effect has occurred or come to exist with respect to the Company that has been
required to, but has not, been disclosed in the SEC Documents, (ii) no material
supplier has given notice, oral or written, that it intends to cease or reduce
the volume of its business with the Company from historical levels, or (iii) no
event or circumstance has occurred or come to exist with respect to the Company
or its businesses, properties, prospects, operations or financial condition,
that, under any applicable law, rule or regulation, requires public disclosure
or announcement prior to the date hereof by the Company but which has not been
so publicly announced or disclosed in writing to the Investor.

4.14 Material Non-Public Information. The Company has not disclosed to the
Investor any material non-public information that (i) if disclosed, would
reasonably be expected to have a material effect on the price of the Common
Stock or (ii) according to applicable law, rule or regulation, should have been
disclosed publicly by the Company prior to the date hereof but which has not
been so disclosed.

4.15 Internal Controls And Procedures. The Company maintains books and records
and internal accounting controls which provide reasonable assurance that (i) all
transactions to which the Company or any subsidiary is a party or by which its
properties are bound are executed with management’s authorization; (ii) the
recorded accounting of the Company’s consolidated assets is compared with
existing assets at regular intervals; (iii) access to the Company’s consolidated
assets is permitted only in accordance with management’s authorization; and (iv)
all transactions to which the Company or any subsidiary is a party or by which
its properties are bound are recorded as necessary to permit preparation of the
financial statements of the Company in accordance with U.S. generally accepted
accounting principles.

4.16 Full Disclosure. No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company that:

5.1 Organization and Standing of the Investor. The Investor is a limited
partnership organized and in good standing under the laws of the State of
Delaware. The state in which any offer to purchase shares hereunder was made or
accepted by the Investor is the State of New York. The Investor was not formed
solely for the purpose of investing in the Securities.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 10 OF 26


5.2 Authorization and Power. All action on the part of the Investor necessary
for the authorization, execution, and delivery of this Agreement and the
agreements attached as exhibits hereto (such agreements being herein referred to
as the “Ancillary Agreements”), the performance of all obligations of the
Investor under each of the Agreement and the Ancillary Agreements, has been
taken or will be taken prior to the Closing, and this Agreement and the
Ancillary Agreements constitute (or will constitute upon the execution thereof)
the valid and legally binding obligations of the Investor, enforceable in
accordance with their respective terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. The Investor has the
requisite power to enter into and perform its obligations under this Agreement
and the Ancillary Agreements.

5.3 No Conflicts. The execution, delivery and performance of this Agreement and
the Ancillary Agreements, and the consummation by the Investor of the
transactions contemplated hereby and thereby do not and will not (i) result in a
violation of the Investor’s certificate of limited partnership, limited
partnership agreement, or other internal governing agreements to the extent
applicable, or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which the Investor is a party, or result
in a violation of any law, rule, or regulation, or any order, judgment or decree
of any court or governmental agency applicable to the Investor or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a Material Adverse Effect on such Investor). The
Investor is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Securities in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

5.4 Financial Risks. The Investor acknowledges that it is able to bear the
financial risks associated with an investment in the Securities and that it has
been given full access to such records of the Company and its subsidiaries and
to the officers of the Company and such subsidiaries as it has deemed necessary
or appropriate to conduct its due diligence investigation. The Investor is
capable of evaluating the risks and merits of an investment in the Securities by
virtue of its experience as an investor and its knowledge, experience, and
sophistication in financial and business matters, and the Investor is capable of
bearing the entire loss of its investment in the Securities.

5.5 Accredited Investor. The Investor is (i) an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the 1933 Act by
reason of Rule 501(a)(3), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 11 OF 26


5.6 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor.

5.7 Knowledge of Company. The Investor and it’s advisors, if any, have been,
upon request, furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and sale of
the Securities. The Investor and it’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.

5.8 Risk Factors The Investor understands that it’s investment in the Securities
involves a high degree of risk and has read and fully understands those risk
factors set forth in the Company’s Annual Report on Form 10-KSB for the period
ending Decemeber 31, 2003. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities. The
Investor represents and warrants that it is able to bear the complete loss of
it’s investment in the Securities.

5.9 Investment Representation.. This Agreement is made with the Investor in
reliance upon its representation to the Company, which by it’s execution of this
Agreement is hereby confirmed, that the Purchase Shares and any Warrant Shares
to be received by the Investor will be acquired for investment for the
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, the Investor further represents that it
does not have any contract, undertaking, agreement, or arrangement with any
Person to sell, transfer, or grant participation to such Person or to any third
Person, with respect to any of the Purchase Shares and/or Warrant Shares.

5.10 Restricted Securities. The Investor understands that the Purchase Shares,
Warrants, and any unregistered Warrant Shares that it is purchasing constitute,
or will constitute, “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may not be resold without registration under the 1933 Act,
except in certain limited circumstances. In this connection, the Investor
represents that it is familiar with Rule 144 under the 1933 Act, as presently in
effect, and understands the resale limitations imposed thereby and by the 1933
Act.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 12 OF 26


5.11 Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading.

5.12 Reimbursement of Due Diligence Expenses. The Company shall reimburse
Investor for expenses incurred in conducting due diligence up to an aggregate
maximum of $10,000; provided, however, that if no Closing shall occur, there
shall be no reimbursement of any due diligence expenses.


ARTICLE VI


COVENANTS OF THE COMPANY

6.1.Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect in accordance with its terms and
the Company shall comply in all material respects with the terms thereof.

6.2. Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock for the purpose of
enabling the Company to issue the Purchase Shares. The Company shall use its
reasonable best efforts to cause to be authorized by its shareholders as soon as
practicable an increase in the number of shares of Common Stock in order to
provide the Company with sufficient authorized shares so as to be able to duly
issue the Warrant Shares, amend its articles of incorporation thereafter as
required to effect such increase, and keep available at all times as required
under the terms of the Warrants, free of preemptive rights, such number of
shares once authorized; provided, however, that, in the event that any such
required shareholder approval is not obtained by December 31, 2004, then, and in
such event, the Company shall be liable to the Investor for a daily pro-rated
amount equal to thirty-six percent (36%) of the Purchase Price per annum
thereafter until such approval is obtained and its articles of incorporation
have been so amended to effect such increase; provided, however, that the
Investor comply with its obligations under Section 7.4 hereof.

6.3. Listing of Common Stock. For so long as any of the Purchase Shares or
Warrant Shares remain subject to the Registration Rights Agreement, the Company
agrees to use its best efforts to maintain the listing of the Common Stock on a
publicly traded market, including without limitation complying in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of any such publicly traded market.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 13 OF 26


6.4. Exchange Act Registration. The Company will cause its Common Stock to
continue to be registered under Section 12(b) or (g) of the 1934 Act, will use
its best efforts to comply in all respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the 1934 Act until the Investor has sold or
otherwise duly transferred all of the Purchase Shares and Warrant A and Warrant
B have either expired or been fully exercised and all Warrant Shares have been
sold or otherwise duly transferred.

6.5. Corporate Existence; Conflicting Agreements. For so long as any of the
Purchase Shares or Warrant Shares continue to be owned by the Investor, the
Company will take all steps necessary to preserve and continue the corporate
existence of the Company, and refrain from entering into any agreement, the
terms of which would restrict or impair the right or ability of the Company to
perform any of its obligations under this Agreement or any of the other
agreements attached as exhibits hereto.

6.6 Preferred Stock. On or prior to the Closing Date, the Company will cause to
be cancelled all authorized shares of Preferred Stock of the Company. For a
period of two years from the Closing, and provided that the Investor continues
to own at least 8,000,000 shares of Common Stock, the Company will not issue any
preferred stock.

6.7 Convertible Debt. On or prior to the Closing Date, the Company will cause to
be cancelled all convertible debt in the Company. For a period of two years from
the Closing, , and provided that the Investor continues to own at least
8,000,000 shares of Common Stock, the Company will not issue any convertible
debt.

6.8 Reset Equity Deals. On or prior to the Closing Date, the Company will cause
to be cancelled any and all reset features related to any shares outstanding
that could result in additional shares being issued. For a period of two years
from the Closing, the Company will not enter into any transactions that have any
reset features that could result in additional shares being issued.

6.9 Use of Proceeds. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for legal and administrative
fees in connection with the sale of the Securities) for repayment of debt,
settlement of outstanding obligations (including without limitation contingent
liabilities) and for working capital.

6.10 Preemptive Right. The Company shall extend a continuing right to the
Investor to participate in any future equity financings consummated by the
Company during the three (3) year period following the Closing at the offering
price of any such financing and on the same terms and conditions as the
investors in any such financing to an extent necessary to maintain its relative
percentage ownership interest in the Company (without giving effect to any
unexercised rights under the Warrants).

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 14 OF 26


6.11 Price Adjustment.If, within the 24 months following the Closing Date, the
Company closes on the sale of a note or notes, shares of Common Stock, or shares
of any class of Preferred Stock at a price per share of Common Stock, or with a
conversion right to acquire Common Stock at a price per share of Common Stock,
that is less than the Purchase Price (as adjusted to the capitalization per
share as of the Closing Date, following any stock splits, stock dividends, or
the like) (collectively, the “Subsequent Purchase Price”), the Company shall
make a post-Closing adjustment in the Purchase Price so that the effective price
per share paid by the Investor at Closing is reduced to the Subsequent Purchase
Price as applied to the Investor’s then current holdings. Within five (5)
business days following the closing of the subsequent sale, the Company shall
pay to the Investor, in cash or in kind at the election of the Investor, the
product of the number of Shares owned by Investor on the date of the subsequent
sale times the difference between the Purchase Price and the Subsequent Purchase
Price. Payment shall be made in the form of shares of Common Stock based on the
last sale price of the Common Stock as of the date of the triggering issuance
hereunder.

6.12 Insider Lock-Up. The Company shall prohibit any Insiders from selling any
of their Common Stock for a period of one (1) year from the Closing.

6.13 Insider Voting. In connection with any shareholder vote or shareholder
consent solicited by the Company in order to comply with the covenant of the
Company contained in Section 6.2 to bring about an increase in the authorized
number of shares of Common Stock of the Company, the Company shall cause all
Insiders who beneficially own shares of Common Stock to vote such shares “FOR,”
or otherwise in favor of, any such proposal.


ARTICLE VII


COVENANTS OF THE INVESTOR

7.1 Compliance with Law. The Investor’s trading activities with respect to the
Purchase Shares and any Warrant Shares will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public trading market on which the Company’s Common Stock is
or may be listed.

7.2 Transfer Restrictions. The Investor acknowledges that (1) neither the
Purchase Shares, Warrant A, Warrant B, or the Warrant Shares have been
registered under the provisions of the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Investor shall have
delivered to the Company an opinion from counsel reasonably satisfactory to the
Company, and in form, scope and substance reasonably satisfactory to the
Company, to the effect that the Purchase Shares, Warrant A, Warrant B, and/or
any such Warrant Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; and (2) any sale of the
Purchase Shares, Warrant A, Warrant B, and/or Warrant Shares made in reliance on
Rule 144 promulgated under the 1933 Act may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any resale of
such securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 15 OF 26


7.3 Restrictive Legend. The Investor acknowledges and agrees that, until such
time as the Purchase Shares or any Warrant Shares have been registered under the
1933 Act and sold in accordance with an effective Registration Statement,
certificates and other instruments representing any of such shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such securities):

  “THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.”


7.4 Voting of Common Shares. In connection with any shareholder vote or
shareholder consent solicited by the Company in order to comply with the
covenant of the Company contained in Section 6.2 to bring about an increase in
the authorized number of shares of Common Stock of the Company, the Investor
shall vote any shares of Common Stock then held by it “FOR,” or otherwise in
favor of, any such proposal.


ARTICLE VIII


CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS

The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:

8.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

8.2 Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on the Closing Date.

8.3 Compliance with Covenants. The Investor shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or on the Closing
Date.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 16 OF 26


8.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.


ARTICLE IX


CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS

The obligation of the Investor to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:

9.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

9.2 Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on the Closing Date.

9.1 Compliance with Covenants . The Company shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or on the Closing
Date.

9.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.


ARTICLE X


TERMINATION, AMENDMENT AND WAIVER

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

    (i)        by mutual written consent of the Investor and the Company; or

    (ii)        by the Company upon a material breach of any representation,
warranty, covenant or agreement on the part of the Investor set forth in this
Agreement, or the Investor upon a material breach of any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement, or if any representation or warranty of the Company or the Investor,
respectively, shall have become untrue, in either case such that any of the
conditions set forth in Article VIII or Article IX hereof would not be satisfied
(a “Terminating Breach”), and such breach shall, if capable of cure, not have
been cured within fifteen (15) business days after receipt by the party in
breach of a notice from the non-breaching party setting forth in detail the
nature of such breach.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 17 OF 26


10.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Paragraph 10.1 hereof, there shall be no liability on the part of
the Company or the Investor or any of their respective officers, directors,
general partners, agents or other representatives and all rights and obligations
of any party hereto shall cease.

10.3 Amendment. This Agreement may be amended by the parties hereto any time
prior to the Closing Date by an instrument in writing signed by the parties
hereto.

10.3 Waiver. At any time prior to the Closing Date, the Company or the Investor,
as appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.


ARTICLE XI


GENERAL PROVISIONS

11.1 Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.

11.2 Indemnification. The Investor agrees to indemnify, defend and hold the
Company and its officers and directors harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of or result from any breach of this
Agreement by such Investor or failure by such Investor to perform with respect
to any of its representations, warranties or covenants contained in this
Agreement or the Ancillary Agreements; provided, however, that (i) any single
claim made hereunder involve liability of no less than $25,000, and (ii) that
any such liability, individually or in the aggregate, not exceed the Purchase
Price.. The Company agrees to indemnify, defend and hold the Investor and it’s
general partner and the officers or managing partners thereof, harmless against
and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of,
result from or relate to any breach of this Agreement or failure by the Company
to perform with respect to any of its representations, warranties or covenants
contained in this Agreement or the Ancillary Agreements; provided, however, that
(i) any single claim made hereunder involve liability of no less than $25,000,
and (ii) that any such liability, individually or in the aggregate, not exceed
the Purchase Price.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 18 OF 26


11.3 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

11.4 Entire Agreement. This Agreement (together with all Schedules and Exhibits)
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, between or among the
parties, or any of them, with respect to the subject matter hereof.

11.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows (or to such
other address as may be provided by one party to the other following the Closing
Date in accordance with this provision) :

If to Findex:

         Findex.com, Inc.
         11204 Davenport Street, Suite 200
         Omaha, NE 68154
         Att: Steven Malone

         Facsimile: 402-778-5763

With a copy to:

         Membrado Montell, LLP
         535 West 34th Street, Suite 201
         New York, NY 10001
         Att: Michael M. Membrado

         Facsimile: 646-792-2258

If to the Investor:

         Barron Partners, LP
         730 Fifth Avenue, 9th Floor
         New York, NY 10019
         Att: Andrew Barron Worden, Managing Partner

         Facsimile: 646-607-2223



STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 19 OF 26


11.6 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any such term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

11.7 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

11.8 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

11.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to
applicable principles of conflicts of law.

11.10 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such action, and on all issues, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the state courts of the State of Nevada. In the event suit or
action is brought by any party under this Agreement to enforce any of its terms,
or in any appeal therefrom, it is agreed that the prevailing party shall be
entitled to reasonable attorneys fees to be fixed by the arbitrator, trial
court, and/or appellate court.

11.11 Preparation and Filing of Securities and Exchange Commission Filings. The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date.

STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 20 OF 26


11.12 Further Assurances, Cooperation. Each party shall, upon reasonable request
by the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.

11.13 Survival The representations and warranties contained herein shall survive
the closing for a period of one (1) year. The covenants and other agreements
contained herein shall survive in accordance with their respective terms.

11.14 Third Parties Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.

11.15 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

11.16 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.


[SIGNATURES ON FOLLOWING PAGE]







STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 21 OF 26


        IN WITNESS WHEREOF, the Investor and the Company have as of the date
first written above executed this Agreement.


FINDEX, INC.

________________________
By: Steven Malone

Title: President & Chief Executive Officer


BARRON PARTNERS, LP

________________________
By: Andrew Barron Worden
Title: President,
          Barron Capital Advisors, LLC (a Delaware limited liability company),
          General Partner


STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 22 OF 26



EXHIBIT A


FORM OF WARRANT A

THIS COMMON STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 ACT, AS AMENDED (THE “1933 ACT”). THE HOLDER HEREOF, BY PURCHASING
THIS COMMON STOCK PURCHASE WARRANT, AGREES THAT SUCH SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED OR TRANSFERRED EXCEPT (A) TO
THE COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT
BUT ONLY UPON THE HOLDER HEREOF FIRST HAVING OBTAINED A WRITTEN OPINION OF
COUNSEL TO THE COMPANY, OR OTHER COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
THAT THE PROPOSED DISPOSITION IS NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF
THE 1933 ACT AND IS IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, A CERTAIN
STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND BARRON PARTNERS, LP DATED THE
DATE HEREOF, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS TO WHICH THIS WARRANT
MAY BE SUBJECT.

_________________


FINDEX.COM, INC


COMMON STOCK PURCHASE WARRANT
(“WARRANT”)


NUMBER OF COMMON SHARES: 10,937,500


EXPIRATION DATE: ________, 2009


EXERCISE PRICE PER SHARE: $0.18

        FINDEX.COM INC., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
Barron Partners LP, a limited partnership organized under the laws of the State
of Delaware, or its registered permitted assigns (the “Warrant Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company up
to ten million nine hundred and thirty-seven thousand five hundred (10,937,500)
shares (the “Warrant Shares”) of common stock, $0.001 par value (the “Common
Stock”), of the Company (each, a “Warrant Share” and, collectively, the “Warrant
Shares”) at a price per Warrant Share of $0.18, as adjusted from time to time as
provided in Section 7 hereof (the “Exercise Price”) at any time and from time to
time from and after _________, 2004 (the “Issue Date”), and through and
including 5:00 p.m. New York City time on _________, 2009 (the “Expiration
Date”), and subject to the following terms and conditions:

    1.           Registration of Warrant. The Company shall register this
Warrant upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Warrant Holder hereof from time
to time. The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary.

    2.           Investment Representation. The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account for investment purposes and not with the view to any offering or
distribution and that the Warrant Holder will not sell or otherwise dispose of
this Warrant or the underlying Warrant Shares in violation of applicable
securities laws. The Warrant Holder acknowledges that the certificates
representing any Warrant Shares will bear a legend indicating that they have not
been registered under the United States Securities Act of 1933, as amended (the
“1933 Act”) and may not be sold by the Warrant Holder except pursuant to an
effective registration statement or pursuant to an exemption from the
registration requirements of the 1933 Act and in accordance with federal and
state securities laws. If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof. For purposes hereof, “Person” means an individual,
partnership, firm, limited liability company, trust, joint venture, association,
corporation, or any other legal entity.

    3.           Validity of Warrant and Issuance of Warrant Shares. The Company
represents and warrants that this Warrant has been duly authorized and validly
issued and warrants and agrees that all of Common Stock that may be issued upon
the exercise of the rights represented by this Warrant will, when issued upon
such exercise, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issue thereof.
The Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the rights represented by this Warrant.

    4.           Registration of Transfers and Exchange of Warrant.

              a.       Subject to compliance with the legend set forth on the
face of this Warrant, the Company shall register the transfer by the Holder of
all or any portion of this Warrant in the Warrant Register, upon surrender of
this Warrant with the Form of Assignment attached hereto duly completed and
signed, to the Company at the office specified in or pursuant to Section 9. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (including the legend on the face hereof)
(any such new warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Warrant Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a Warrant Holder of a Warrant.

2



              b.       This Warrant is exchangeable, upon the surrender hereof
by the Warrant Holder to the office of the Company specified in or pursuant to
Section 9 for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased hereunder. Any
such New Warrant will be dated the date of such exchange.

    5.         Exercise of Warrants.

              a.       Upon surrender of this Warrant with the Form of Election
to Purchase attached hereto duly completed and signed to the Company, at its
address set forth in Section 9, and upon payment and delivery of the Exercise
Price per Warrant Share multiplied by the number of Warrant Shares that the
Warrant Holder intends to purchase hereunder, in lawful money of the United
States of America, in cash or by certified or official bank check or checks, to
the Company, all as specified by the Warrant Holder in the Form of Election to
Purchase, the Company shall promptly (but in no event later than 10 business
days after the Date of Exercise [as defined herein]) issue or cause to be issued
and cause to be delivered to or upon the written order of the Warrant Holder and
in such name or names as the Warrant Holder may designate (subject to the
restrictions on transfer described in the legend set forth on the face of this
Warrant), a certificate for the Warrant Shares issuable upon such exercise, with
such restrictive legend as imposed by the Company in accordance with the 1933
Act. Any person so designated by the Warrant Holder to receive Warrant Shares
shall be deemed to have become holder of record of such Warrant Shares as of the
Date of Exercise of this Warrant.

              b.       A “Date of Exercise” means the date on which the Company
shall have received (i) this Warrant (or any New Warrant, as applicable), with
the Form of Election to Purchase attached hereto (or attached to such New
Warrant) appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares so indicated by the Warrant
Holder to be purchased.

              c.       This Warrant shall be exercisable at any time and from
time to time for such number of Warrant Shares as is indicated in the attached
Form of Election To Purchase. If less than all of the Warrant Shares which may
be purchased under this Warrant are exercised at any time, the Company shall
issue or cause to be issued, at its expense, a New Warrant evidencing the right
to purchase the remaining number of Warrant Shares for which no exercise has
been evidenced by this Warrant.

              d.       (i) Notwithstanding anything contained herein to the
contrary, the holder of this Warrant may, at its election exercised in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

3



Net Number = (A x (B — C))/B

  (ii) For purposes of the foregoing formula:


  A= the total number shares with respect to which this Warrant is then being
exercised.


  B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the date immediately preceding the date of the Exercise Notice.


  C= the Warrant Exercise Price then in effect at the time of such exercise.


              e.                      The holder of this Warrant agrees not to
elect for a period of one (1) year a Cashless Exercise. The holder of this
Warrant also agrees not to elect a Cashless Exercise so long as there is an
effective registration statement for the shares underlying this Warrant.

    6.           Call by the Company. This Warrant may be called by the Company
at any time for a period of one (1) year following the date one hundred and
eighty-five (185) days after the Issue Date if the closing public market price
per share of the Company’s common stock is equal to or in excess of the callable
price of $.50 per share for a period of twenty (20) consecutive days and there
is an effective Registration Statement covering the shares of Common Stock
underlying this Warrant (“Automatic Exercise”) during such twenty (20)
consecutive day period. Upon occurrence of the Automatic Exercise, the Company
shall provide the Holder with notice of such Automatic Conversion (“Automatic
Exercise Notice”). Upon receipt of the Automatic Exercise Notice, the Holder
must (i) exercise, in whole or in part, this Warrant within ten (10) days; or
(ii) notify the Company of its intent to transfer this Warrant pursuant to
Section 4 of this Warrant. In the event that the Warrant Holder elects to
transfer this Warrant pursuant to Section 4 of this Warrant, then the subsequent
Warrant Holder shall be required to exercise this Warrant on or before the
twentieth (20th) business day after notification of intent to transfer this
Warrant. Upon any such exercise, the Warrant Holder must deliver to the Company
on or before 5:00 p.m., Eastern Time, on the required date, (i) the Form of
Election to Purchase properly executed and completed by the Warrant Holder
(ii) consideration, in an amount equal to the product of the Exercise Price
multiplied by the number of Warrant Shares specified in the Automatic Exercise
Notice, and (iii) this Warrant. If the Warrant Holder does not exercise this
Warrant within twenty (20) business days from receipt of the Automatic Exercise
Notice or, in the event that this Warrant has been transferred pursuant to
Section 4 of this Warrant, the subsequent Warrant Holder does not exercise this
Warrant within thirty (30) days after notification of intent to transfer this
Warrant, then this Warrant will expire.

    7.           Adjustment of Exercise Price and Number of Shares. The
character of the shares of stock or other securities at the time issuable upon
exercise of this Warrant and the Exercise Price therefore, are subject to
adjustment upon the occurrence of the following events, and all such adjustments
shall be cumulative:

              a.              Adjustment for Stock Splits, Certain Stock
Dividends, Recapitalizations, Etc. The Exercise Price of this Warrant and the
number of shares of Common Stock or other securities at the time issuable upon
exercise of this Warrant shall be appropriately adjusted and readjusted as
necessary to reflect any stock split, combination of shares, stock dividend
(other than one charged to earnings of the Company), reclassification,
recapitalization, or other similar event affecting the number of outstanding
shares of stock or securities.

4



              b.              Adjustment for Reorganization, Consolidation,
Merger, etc. In case of any consolidation or merger of the Company with or into
any other corporation, entity or person, or any other corporate reorganization,
in which the Company shall not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a “Reorganization”), then, in each case, the Warrant Holder, upon
exercise hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
prior to the Effective Date, the stock and other securities and property
(including cash) to which the Warrant Holder would have been entitled upon the
Effective Date if such holder had exercised this Warrant immediately prior
thereto (all subject to further adjustment as provided in this Warrant).

              c.           Certificate as to Adjustments. In case of any
adjustment or readjustment in the price or kind of securities issuable on the
exercise of this Warrant, the Company will promptly give written notice thereof
to the Warrant Holder in the form of a certificate, certified and confirmed by
the Board of Directors of the Company, setting forth such adjustment or
readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based.

              d.           The Company fails to meet certain 2004 earnings per
share projections. In the event the Company earns between $.036 and $.000001 per
share (where such earnings in this paragraph shall always be defined as earnings
on a pretax primary shares outstanding basis as reported for the fiscal year
ended December 31st 2004 from recurring operations before any non-recurring
items), then, and in such event, the Exercise Price shall be reduced
proportionately by 0% if the earnings are $.036 per share and by 90% if the
earnings are $.000001 per share or less. By way of example, if the Company earns
$.023 per share, or 50% below $.036 per share, then the Exercise Price shall be
reduced in accordance with this provison by 50%. Any such reduction shall be
made at the time the December 31st 2004 financial results are reported and shall
be made based on then Exercise Price (as may have been adjusted on a cumulative
basis through such date). In the event the Company earns below $.000001, or has
a loss, the warrant exercise price shall be reduced by 90%.

              e.           The Company sells, grants or issues any shares,
options, warrants, or any instrument convertible into shares or equity in any
form below $.18 per share. In the event the Company sells any shares of Common
Stock at a price less than $.18 per share, issues any convertible securities
carrying a conversion price of less than $.18 per share, or grants any options
or warrants carrying an exercise price of less than $.18 per share, then, and in
such event,the Exercise Price shall be reduced proportionately on a
weighted-average basis in relation to the number of shares sold, the number of
shares any such convertible securities are convertible into, or the number of
shares for which any such options or warrants are exercisable. Such reduction
shall be made at the time such transaction is made, and shall be cumulative upon
any other changes to the exercise of the Warrant that may already have been
made.

5



              f.           The Company fails to show at least $1.1 million in
extraordinary profits from debts being retired. In the event the Company fails
to show at least $1.1 million in cumulative extraordinary profits from debts
being retired at discounts during the quarters ending June 30, 2004 and
September 30th, 2004, the Exercise Price shall be reduced by seventy percent
(70%). Such reduction shall be made at the time such transaction is made, and
shall be cumulative upon any other changes to the exercise of the Warrant that
may already have been made.

    8.           Fractional Shares. The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this Warrant.
The number of full Warrant Shares that shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented. If any fraction of
a Warrant Share would, except for the provisions of this Section 8, be issuable
on the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction, or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

    9.           Notice. All notices and other communications hereunder shall be
in writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third (3rd) business day after it is mailed by registered or
certified mail, return receipt requested with postage and other fees prepaid as
follows:

If to the Company:

         Findex.com, Inc.
         11204 Davenport Street, Suite 200
         Omaha, NB 68154
         Att: Steven Malone, Chief Executive Officer

         Facsimile: 402-778-5763

With a copy (except in the case of any exercises hereunder) to:

         Membrado Montell, LLP
         535 West 34th Street, Suite 201
         New York, NY 10001
         Att: Michael M. Membrado

         Facsimile: 646-792-2258

If to the Warrant Holder:

         Andrew Barron Worden
         Managing Partner
         Barron Partners LP
         730 Fifth Avenue, 9th Floor
         New York NY 10019

         Facsimile: 646-607-2223


6



    10.        Miscellaneous.

              a.       This Warrant shall be binding on and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Warrant may be amended only in writing and signed by the Company and the
Warrant Holder.

              b.       Nothing in this Warrant shall be construed to give to any
person or corporation other than the Company and the Warrant Holder any legal or
equitable right, remedy or cause of action under this Warrant; this Warrant
shall be for the sole and exclusive benefit of the Company and the Warrant
Holder.

              c.       This Warrant shall be governed by, construed and enforced
in accordance with the internal laws of the State of Nevada without regard to
the principles of conflicts of law thereof.

              d.       The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

              e.       In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceablilty of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonably substitute therefore, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

              f.       The Warrant Holder shall not, by virtue hereof, be
entitled to any voting or other rights of a shareholder of the Company, either
at law or equity, and the rights of the Warrant Holder are limited to those
expressed in this Warrant.

        IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by the authorized officer as of the date first above stated.

      FINDEX.COM, INC.

      By:_____________________________
      Name: Steven Malone
      Title: President & Chief Executive Officer

7




FORM OF ELECTION TO PURCHASE


TO: FINDEX.COM INC.:

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of Findex.com, Inc and encloses
an aggregate of $________________ in cash or certified or official bank check or
checks, or common stock (or rights thereto), which sum/value represents the
aggregate Exercise Price (as defined in the Warrant) together with any
applicable taxes payable by the undersigned pursuant to the Warrant.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

__________________________________________

__________________________________________

__________________________________________
(Please print name and address)

__________________________________________
(Please insert Social Security or Tax Identification Number)

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

__________________________________________

__________________________________________

__________________________________________
(Please print name and address)

Dated:____________________________
Name of Warrant Holder:

(Print) ______________________________

(By:) ______________________________


(Name:) ______________________________

(Title:)______________________________

Signature must conform in all respects to name of
Warrant Holder as specified on the face of the
Warrant


 


8



STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 23 OF 26



EXHIBIT B


FORM OF WARRANT B

THIS COMMON STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 ACT, AS AMENDED (THE “1933 ACT”). THE HOLDER HEREOF, BY PURCHASING
THIS COMMON STOCK PURCHASE WARRANT, AGREES THAT SUCH SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED OR TRANSFERRED EXCEPT (A) TO
THE COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT
BUT ONLY UPON THE HOLDER HEREOF FIRST HAVING OBTAINED A WRITTEN OPINION OF
COUNSEL TO THE COMPANY, OR OTHER COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY,
THAT THE PROPOSED DISPOSITION IS NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF
THE 1933 ACT AND IS IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(C) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, A CERTAIN
STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND BARRON PARTNERS, LP DATED THE
DATE HEREOF, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS TO WHICH THIS WARRANT
MAY BE SUBJECT.

________________________


FINDEX.COM, INC


COMMON STOCK PURCHASE WARRANT


(“WARRANT”)


NUMBER OF COMMON SHARES: 10,937,500


EXPIRATION DATE: ______, 2009


EXERCISE PRICE PER SHARE: $0.60

        FINDEX.COM INC., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
Barron Partners LP, a limited partnership organized under the laws of the State
of Delaware, or its registered permitted assigns (the “Warrant Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company up
to ten million nine hundred and thirty-seven thousand five hundred (10,937,500)
shares (the “Warrant Shares”) of common stock, $0.001 par value (the “Common
Stock”), of the Company (each, a “Warrant Share” and, collectively, the “Warrant
Shares”) at a price per Warrant Share of $0.60, as adjusted from time to time as
provided in Section 7 hereof (the “Exercise Price”) at any time and from time to
time from and after _________, 2004 (the “Issue Date”), and through and
including 5:00 p.m. New York City time on ___________, 2009 (the “Expiration
Date”), and subject to the following terms and conditions:

      1.     Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to time.
The Company may deem and treat the registered Warrant Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Warrant Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.

      2.     Investment Representation. The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account for investment purposes and not with the view to any offering or
distribution and that the Warrant Holder will not sell or otherwise dispose of
this Warrant or the underlying Warrant Shares in violation of applicable
securities laws. The Warrant Holder acknowledges that the certificates
representing any Warrant Shares will bear a legend indicating that they have not
been registered under the United States Securities Act of 1933, as amended (the
“1933 Act”) and may not be sold by the Warrant Holder except pursuant to an
effective registration statement or pursuant to an exemption from the
registration requirements of the 1933 Act and in accordance with federal and
state securities laws. If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof. For purposes hereof, “Person” means an individual,
partnership, firm, limited liability company, trust, joint venture, association,
corporation, or any other legal entity.

      3.     Validity of Warrant and Issuance of Warrant Shares. The Company
represents and warrants that this Warrant has been duly authorized and validly
issued and warrants and agrees that all of Common Stock that may be issued upon
the exercise of the rights represented by this Warrant will, when issued upon
such exercise, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issue thereof.
The Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the rights represented by this Warrant.

      4.     Registration of Transfers and Exchange of Warrant.

          a.        Subject to compliance with the legend set forth on the face
of this Warrant, the Company shall register the transfer by the Holder of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant with the Form of Assignment attached hereto duly completed and signed,
to the Company at the office specified in or pursuant to Section 9. Upon any
such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (including the legend on the face hereof)
(any such new warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Warrant Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a Warrant Holder of a Warrant.

2



          b.        This Warrant is exchangeable, upon the surrender hereof by
the Warrant Holder to the office of the Company specified in or pursuant to
Section 9 for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased hereunder. Any
such New Warrant will be dated the date of such exchange.


      5.     EXERCISE OF WARRANTS.

          a.        Upon surrender of this Warrant with the Form of Election to
Purchase attached hereto duly completed and signed to the Company, at its
address set forth in Section 9, and upon payment and delivery of the Exercise
Price per Warrant Share multiplied by the number of Warrant Shares that the
Warrant Holder intends to purchase hereunder, in lawful money of the United
States of America, in cash or by certified or official bank check or checks, to
the Company, all as specified by the Warrant Holder in the Form of Election to
Purchase, the Company shall promptly (but in no event later than 10 business
days after the Date of Exercise [as defined herein]) issue or cause to be issued
and cause to be delivered to or upon the written order of the Warrant Holder and
in such name or names as the Warrant Holder may designate (subject to the
restrictions on transfer described in the legend set forth on the face of this
Warrant), a certificate for the Warrant Shares issuable upon such exercise, with
such restrictive legend as imposed by the Company in accordance with the 1933
Act. Any person so designated by the Warrant Holder to receive Warrant Shares
shall be deemed to have become holder of record of such Warrant Shares as of the
Date of Exercise of this Warrant.

          b.        A “Date of Exercise” means the date on which the Company
shall have received (i) this Warrant (or any New Warrant, as applicable), with
the Form of Election to Purchase attached hereto (or attached to such New
Warrant) appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares so indicated by the Warrant
Holder to be purchased.

          c.        This Warrant shall be exercisable at any time and from time
to time for such number of Warrant Shares as is indicated in the attached Form
of Election To Purchase. If less than all of the Warrant Shares which may be
purchased under this Warrant are exercised at any time, the Company shall issue
or cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares for which no exercise has been
evidenced by this Warrant.

          d.        (i) Notwithstanding anything contained herein to the
contrary, the holder of this Warrant may, at its election exercised in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

3



                                   Net Number = (A x (B - C))/B

(ii) For purposes of the foregoing formula:

         A= the total number shares with respect to which this Warrant is then
being exercised.

         B= the last reported sale price (as reported by Bloomberg) of the
Common Stock on the date immediately
         preceding the date of the Exercise Notice.

         C= the Warrant Exercise Price then in effect at the time of such
exercise.

          e.        The holder of this Warrant agrees not to elect for a period
of one (1) year a Cashless Exercise. The holder of this Warrant also agrees not
to elect a Cashless Exercise so long as there is an effective registration
statement for the shares underlying this Warrant.

      6.     Call by the Company. This Warrant may be called by the Company at
any time for a period of one (1) year following the date one hundred and
eighty-five (185) days after the Issue Date if the closing public market price
per share of the Company’s common stock is equal to or in excess of the callable
price of $.60 per share for a period of twenty (20) consecutive days and there
is an effective Registration Statement covering the shares of Common Stock
underlying this Warrant (“Automatic Exercise”) during such twenty (20)
consecutive day period. Upon occurrence of the Automatic Exercise, the Company
shall provide the Holder with notice of such Automatic Conversion (“Automatic
Exercise Notice”). Upon receipt of the Automatic Exercise Notice, the Holder
must (i) exercise, in whole or in part, this Warrant within ten (10) days; or
(ii) notify the Company of its intent to transfer this Warrant pursuant to
Section 4 of this Warrant. In the event that the Warrant Holder elects to
transfer this Warrant pursuant to Section 4 of this Warrant, then the subsequent
Warrant Holder shall be required to exercise this Warrant on or before the
twentieth (20th) business day after notification of intent to transfer this
Warrant. Upon any such exercise, the Warrant Holder must deliver to the Company
on or before 5:00 p.m., Eastern Time, on the required date, (i) the Form of
Election to Purchase properly executed and completed by the Warrant Holder
(ii) consideration, in an amount equal to the product of the Exercise Price
multiplied by the number of Warrant Shares specified in the Automatic Exercise
Notice, and (iii) this Warrant. If the Warrant Holder does not exercise this
Warrant within ten (10) days from receipt of the Automatic Exercise Notice or,
in the event that this Warrant has been transferred pursuant to Section 4 of
this Warrant, the subsequent Warrant Holder does not exercise this Warrant
within twenty business (20) days after notification of intent to transfer this
Warrant, then this Warrant will expire.

      7.     Adjustment of Exercise Price and Number of Shares. The character of
the shares of stock or other securities at the time issuable upon exercise of
this Warrant and the Exercise Price therefore, are subject to adjustment upon
the occurrence of the following events, and all such adjustments shall be
cumulative:

          a.        Adjustment for Stock Splits, Certain Stock Dividends,
Recapitalizations, etc. The Exercise Price of this Warrant and the number of
shares of Common Stock or other securities at the time issuable upon exercise of
this Warrant shall be appropriately adjusted and readjusted as necessary to
reflect any stock split, combination of shares, stock dividend (other than one
charged to earnings of the Company), reclassification, recapitalization, or
other similar event affecting the number of outstanding shares of stock or
securities.

4



          b.        Adjustment for Reorganization, Consolidation, Merger, etc.
In case of any consolidation or merger of the Company with or into any other
corporation, entity or person, or any other corporate reorganization, in which
the Company shall not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a “Reorganization”), then, in each case, the Warrant Holder, upon
exercise hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
prior to the Effective Date, the stock and other securities and property
(including cash) to which the Warrant Holder would have been entitled upon the
Effective Date if such holder had exercised this Warrant immediately prior
thereto (all subject to further adjustment as provided in this Warrant).

          c.     Certificate as to Adjustments. In case of any adjustment or
readjustment in the price or kind of securities issuable on the exercise of this
Warrant, the Company will promptly give written notice thereof to the Warrant
Holder in the form of a certificate, certified and confirmed by the Board of
Directors of the Company, setting forth such adjustment or readjustment and
showing in reasonable detail the facts upon which such adjustment or
readjustment is based.

          d.     The Company fails to meet certain 2004 earnings per share
projections. In the event the Company earns between $.036 and $.000001 per share
(where such earnings in this paragraph shall always be defined as earnings on a
pretax primary shares outstanding basis as reported for the fiscal year ended
December 31st 2004 from recurring operations before any non-recurring items),
then, and in such event, the Exercise Price shall be reduced proportionately by
0% if the earnings are $.036 per share and by 90% if the earnings are $.000001
per share or less. By way of example, if the Company earns $.023 per share, or
50% below $.036 per share, then the Exercise Price shall be reduced in
accordance with this provison by 50%. Any such reduction shall be made at the
time the December 31st 2004 financial results are reported and shall be made
based on then Exercise Price (as may have been adjusted on a cumulative basis
through such date). In the event the Company earns below $.000001, or has a
loss, the warrant exercise price shall be reduced by 90%.

          e.     The Company sells, grants or issues any shares, options,
warrants, or any instrument convertible into shares or equity in any form below
$.60 per share. In the event the Company sells any shares of Common Stock at a
price less than $.60 per share, issues any convertible securities carrying a
conversion price of less than $.60 per share, or grants any options or warrants
carrying an exercise price of less than $.60 per share, then, and in such
event,the Exercise Price shall be reduced proportionately on a weighted-average
basis in relation to the number of shares sold, the number of shares any such
convertible securities are convertible into, or the number of shares for which
any such options or warrants are exercisable. Such reduction shall be made at
the time such transaction is made, and shall be cumulative upon any other
changes to the exercise of the Warrant that may already have been made.

5



          f.     The Company fails to show at least $1.1 million in
extraordinary profits from debts being retired. In the event the Company fails
to show at least $1.1 million in cumulative extraordinary profits from debts
being retired at discounts during the quarters ending June 30, 2004 and
September 30th quarter of 2004, the Exercise Price shall be reduced by seventy
percent (70%). Such reduction shall be made at the time such transaction is
made, and shall be cumulative upon any other changes to the exercise of the
Warrant that may already have been made.

      8.     Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant.
The number of full Warrant Shares that shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented. If any fraction of
a Warrant Share would, except for the provisions of this Section 8, be issuable
on the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction, or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

      9.     Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third (3rd) business day after it is mailed by registered or
certified mail, return receipt requested with postage and other fees prepaid as
follows:

If to the Company:

         Findex.com, Inc.
         11204 Davenport Street, Suite 200
         Omaha, NB 68154
         Att: Steven Malone, Chief Executive Officer

         Facsimile: 402-778-5763

With a copy (except in the case of any exercises hereunder) to:

         Membrado Montell, LLP
         535 West 34th Street, Suite 201
         New York, NY 10001
         Att: Michael M. Membrado

         Facsimile: 646-792-2258

If to the Warrant Holder:

         Andrew Barron Worden
         Managing Partner
         Barron Partners LP
         730 Fifth Avenue, 9th Floor
         New York NY 10019

         Facsimile: 646-607-2223


6




      10.     MISCELLANEOUS.

          a.        This Warrant shall be binding on and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Warrant may be amended only in writing and signed by the Company and the Warrant
Holder.

          b.        Nothing in this Warrant shall be construed to give to any
person or corporation other than the Company and the Warrant Holder any legal or
equitable right, remedy or cause of action under this Warrant; this Warrant
shall be for the sole and exclusive benefit of the Company and the Warrant
Holder.

          c.        This Warrant shall be governed by, construed and enforced in
accordance with the internal laws of the State of Nevada without regard to the
principles of conflicts of law thereof.

          d.        The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

          e.        In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceablilty of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonably substitute therefore, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

          f.        The Warrant Holder shall not, by virtue hereof, be entitled
to any voting or other rights of a shareholder of the Company, either at law or
equity, and the rights of the Warrant Holder are limited to those expressed in
this Warrant.

        IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by the authorized officer as of the date first above stated.

FINDEX.COM, INC.



By:______________________________
Name: Steven Malone
Title: President & Chief Executive Officer


7




FORM OF ELECTION TO PURCHASE


TO: FINDEX.COM INC.:

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of Findex.com, Inc and encloses
an aggregate of $________________ in cash or certified or official bank check or
checks, or common stock (or rights thereto), which sum/value represents the
aggregate Exercise Price (as defined in the Warrant) together with any
applicable taxes payable by the undersigned pursuant to the Warrant.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

__________________________________________

__________________________________________

__________________________________________
(Please print name and address)

__________________________________________
(Please insert Social Security or Tax Identification Number)

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

__________________________________________

__________________________________________

__________________________________________
(Please print name and address)

Dated:________________________

                              

                              


                              

                              

                              
                              
                               Name of Warrant Holder:

(Print) ___________________________________

(By:) _____________________________________


(Name:) ___________________________________

(Title:) __________________________________

Signature must conform in all respects to name of
Warrant Holder as specified on the face of the
Warrant



8



STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 24 OF 26



EXHIBIT C


FORM OF REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of _____ day of July, 2004 by and among Findex.com, Inc., a
corporation organized and existing under the laws of the State of Nevada
(“Findex” or the “Company”), and Barron Partners, LP, a limited partnership
organized under the laws of the State of Delaware_(the “Investor”)


PRELIMINARY STATEMENT

        WHEREAS, pursuant to a certain Stock Purchase Agreement of even date
herewith by and between the Company and the Investor (the “Stock Purchase
Agreement”), as part of the consideration, the Investor shall receive shares of
the Common Stock of the Company; and

        WHEREAS, the ability of the Investor to sell its shares of Common Stock
is subject to certain restrictions under the 1933 Act; and

        WHEREAS, as a condition to the Stock Purchase Agreement, the Company has
agreed to provide the Investor with a means to sell its shares of Common Stock
in the future.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements, and subject to the terms and conditions herein
contained, the parties hereto hereby agree as follows:


ARTICLE I
INCORPORATION BY REFERENCE, SUPERSEDER, DEFINITIONS

1.1 Incorporation by Reference. The foregoing recitals, Schedule A and the
Exhibits attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.

1.3 Definitions. Unless otherwise defined herein, capitalized terms contained
herein shall have the meaning specifically set forth in the Stock Purchase
Agreement.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 1 OF 13




ARTICLE II

REGISTRATION OBLIGATIONS

2.1 “Registrable Shares” means, collectively, the Purchase Shares, any Warrant
Shares duly issued to the Investor pursuant to Warrant A and Warrant B, and any
shares issued pursuant to the exercise of any preemptive rights under Section
6.10 of the Stock Purchase Agreement. As to any particular Registrable Shares,
such securities will cease to be Registrable Shares upon the earlier of the
point, if at all, at which (a) they have been effectively registered under the
1933 Act and disposed of in accordance with the registration statement covering
them, (b) they are or may be freely traded without registration pursuant to Rule
144 under the 1933 Act (or any similar provisions that are then in effect), or
(c) they have been otherwise transferred and new certificates for them not
bearing a restrictive legend have been issued by the Company and the Company
shall not have outstanding “stop transfer” instructions against them.

2.2 Initial Registration Obligation. Subject to the reasonable cooperation of
the Investor, the Company shall (i) at its own expense, prepare and file with
the SEC within sixty (60) days following the date hereof a registration
statement (the “Initial Registration Statement”) covering, among other shares
potentially, the resale of the Purchase Shares, and (ii) expeditiously apply its
diligent good faith efforts thereafter to cause the Initial Registration
Statement to be declared effective by the SEC as soon as practicable, but in no
event later than one hundred and fifty (150) days from the date of filing.

2.3     Subsequent Registration Obligations.

        2.3.1 Subsequent Registration Statement. Subject to the reasonable
cooperation of the Investor, within thirty (30) days following the date upon
which it duly obtains the requisite authorization from its shareholders to
increase its authorized number of common shares to an amount sufficient to
enable it to lawfully issue and deliver the Warrant Shares, the Company shall at
its own expense, either, at its option, (i) prepare and file with the SEC a
subsequent registration statement (a “Subsequent Registration Statement”)
covering the resale, among other shares potentially, of the Warrant Shares, (ii)
amend the Initial Registration Statement as necessary so as to cover the Warrant
Shares, or (iii) if the Initial Registration Stement can not be amended to cover
all of the Warrant Shares, amend the Initial Registration Statement as necessary
so as to cover as many Warrant Shares as practicable and prepare and file a
Subsequent Registration Statement covering the resale, among other shares
potentially, of the remaining Warrant Shares. To the extent that a Subsequent
Registration Statement is filed pursuant to the foregoing, the Company shall
expeditiously apply its diligent good faith efforts thereafter to cause such
Subsequent Registration Statement to be declared effective by the SEC as soon as
practicable, but in no event later than one hundred and fifty (150) days from
the date of filing. To the extent that any of the Purchase Shares were not
covered by the Initial Registration Statement for any reason, the Subsequent
Registration Statement shall also cover the resale of any such unregistered
Purchase Shares. To the extent that any of the Registrable Securities shall fail
for any reason to have been included in either the Initial Registration
Statement or the Subsequent Registration Statement, the Company shall be
obligated to use its diligent good faith efforts to cause such Registrable
Securities to be registered as soon as practicable.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 2 OF 13

    2.3.2         Incidental Registration Obligations.

    2.3.2.1              Generally. Provided that any Registrable Securities
have not been registered at any time after the date hereof but before the second
anniversary of the date hereof, and the Company proposes to register any of its
securities under the 1933 Act (other than by a registration in connection with
an acquisition in a manner which would not permit registration of Registrable
Securities for sale to the public, on Form S-8, or any successor form thereto,
on Form S-4, or any successor form thereto and other than pursuant to Section
2), on an underwritten basis (either best-efforts or firm-commitment), then, and
in each such event, the Company will give prompt written notice to the Investor
of its intention to do so and the Investor’s rights under this Section 2.3.2.1.
Upon the written request of the Investor made within ten (10) days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by the Investor and the intended method of
disposition thereof), the Company will, subject to the terms of this Agreement,
use its commercially reasonable best efforts to effect the registration under
the 1933 Act of the Registrable Securities, to the extent requisite to permit
the disposition (in accordance with the intended methods thereof as aforesaid)
of such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to the Investor and, thereupon, (i) in
the case of a determination not to register, shall be relieved of this
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the registration expenses in
connection therewith), without prejudice, however, to any other the rights of
the Investor hereunder, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities. No
registration effected under this Section 2.3.2.1 shall relieve the Company of
its obligation to effect any registration upon request under Sections 2.2 or
2.3.1. The Company will pay all registration expenses in connection with each
registration of Registrable Securities requested pursuant to this Section
2.3.2.1.


    2.3.2.2               Incidental Underwritten Offerings. If the Company at
any time proposes to register any of its securities under the 1933 Act as
contemplated by Section 2.3.2.1 and such securities are to be distributed by or
through one or more underwriters, the Company will, if requested by the Investor
as provided in Section 2.3.2.1 and subject to the provisions of Section 2.3.2.3,
use its commercially reasonable best efforts to arrange for such underwriters to
include all the Registrable Securities to be offered and sold by the Investor
among the securities to be distributed by such underwriters.


REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 3 OF 13



    2.3.2.3        Priority In Incidental Registrations. If the managing
underwriter in any underwritten offering contemplated by Section 2.3.2.1 shall
inform the Company of its belief that the number of securities requested to be
included in such registration exceeds the number which can be sold in such
offering, then the Company will include in such registration, to the extent of
the number which the Company is so advised can be sold in such offering, (i)
first securities proposed by the Company to be sold for its own account, and
(ii) second Registrable Securities and (iii) securities of other selling
security holders requested to be included in such registration.


    2.3.2.4        Certain Requirements For Participation In Underwritten
Offerings. The Investor shall not be permitted to participate in any
underwritten offering under Section 2.3.2.2 unless the Investor (i) agrees to
sell such it’s securities on the basis provided in any applicable underwriting
arrangements and (ii) completes and executes all questionnaires, indemnities,
underwriting agreements and other documents (other than powers of attorney)
required under the terms of such underwriting arrangements; provided, however,
that no underwriting agreement (or other agreement in connection with such
offering) shall require the Investor to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by the Investor expressly for use in
the related registration statement or representations, warranties or agreements
regarding the Investor, the Investor’s Registrable Securities and the Investor’s
intended method of distribution and any other representation required by law.


2.4 Registration Related Covenants of the Company. In connection with each
registration statement filed pursuant to its registration obligations under
Sections 2.2 and 2.3 above, the Company shall do the following:

    (i)        prepare and file with the SEC such amendments and supplements
thereto as may be necessary to keep such registration statement effective and to
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities covered thereby until the earlier to occur of (i) the
date thirty six (36) months following the date of this Agreement (subject to the
right of the Company to suspend the effectiveness thereof for not more than ten
(10) consecutive trading days or an aggregate of thirty (30) trading days during
each year), or (ii) such time as all of the securities which are the subject of
such registration statement cease to be Registrable Securities;

    (ii)        furnish to the Investor such number of conformed copies of such
registration statement, together with any amendment and/or supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the 1933 Act, and such other documents as the Investor may reasonably request in
order to facilitate the lawful public resale or other disposition of such
Registrable Securities;

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 4 OF 13



    (iii)        use its diligent good faith efforts to register or otherwise
qualify all Registrable Securities covered by such registration statement under
such other securities laws and blue sky laws as the Investor shall reasonably
request, to keep such registrations or qualifications in effect for so long as
such registration statement remains in effect, and take any other action which
may be reasonably necessary to enable the Investor to consummate the resale or
other disposition of such Registrable Securities; provided, however, that in no
such event shall the Company be required hereunder to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subdivision (iii) be obligated to be so qualified
or to consent to general service of process in any such jurisdiction;

    (iv)        furnish to the Investor a signed counterpart, addressed to the
Investor, and the underwriters, if any, of an opinion of counsel for the
Company, dated the effective date of such registration statement (or, if such
registration includes an underwritten public offering, an opinion dated the date
of the closing under the underwriting agreement), reasonably satisfactory in
form and substance to the Investor) stating that the prospectus and any
prospectus supplement forming a part of the Registration Statement does not
contain any untrue statement of a material fact or omit a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;

    (v)        notify the Investor promptly:

    (A)               when any such registration statement, the prospectus or
any prospectus supplement related thereto or post-effective amendment thereto
has been filed, and, with respect to such registration statement or any
post-effective amendment thereto, when the same has been declared effective;


    (B)               of any request by the SEC for amendments or supplements to
the registration statement or the prospectus or for additional information;


    (C)               of the issuance by the SEC of any stop-order suspending
the effectiveness of any such registration statement or the initiation of any
proceedings by any Person for that purpose of which the Company has knowledge;
and


    (D)               of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or blue sky laws of any jurisdiction or the initiation
or threat of any proceeding for such purpose;


    (E)               any time a prospectus relating to such registration
statement is required to be delivered under the 1933 Act to prospective
purchasers, upon discovery that, or upon the happening of any event as a result
of which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material facts required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;


    (v)        upon request of the Investor, promptly furnish to the Investor
such number of copies as may be reasonable of a supplement to, or an amendment
of, the prospectus, as may be necessary so that, as thereafter delivered to the
prospective purchasers of such securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 5 OF 13



    (vi)        use its diligent good faith efforts to obtain the withdrawal of
any order suspending the effectiveness of such registration statement as soon as
practicable;

    (vii)        otherwise use its commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its securities holders, as soon as reasonably practicable, an earnings
statement covering the period of at least twelve (12) months, but not more than
eighteen (18) months, beginning with the first full calendar month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;
and

    (viii)        enter into such agreements as may be reasonably required by
underwriters for the Investor and take such other actions as the Investor shall
reasonably request in writing (at the expense of the Investors) in order to
expedite or facilitate the disposition of such Registrable Securities; and

    (ix)        otherwise use its diligent good faith efforts to comply with all
applicable rules and regulations of the SEC in connection with the foregoing.

2.5 Registration Statement Form and Plan of Distribution. Registrations under
Section 2.2 and Section 2.3 shall be on Form SB-2 or such other appropriate
registration form of the SEC as shall permit the disposition of such Registrable
Shares in accordance with the intended method or methods of disposition
specified in the applicable registration statement; provided, however, that such
intended method of disposition shall not include an underwritten offering of
such Registrable Shares. The Company hereby agrees that the Initial Registration
Statement and the Subsequent Registration Statement shall include a plan of
distribution section relating to any Registrable Shares reasonably acceptable to
the Investor; provided, however, that any such plan of distribution section
shall not be required to provide for the disposition of the Registrable Shares
through an underwritten offering.

2.6 Liquidated Damages. To the extent that, (i) after sixty (60) days from the
Closing Date, the Initial Registration Statement has not been filed with the
SEC, (ii) after thirty (30) days following the date upon which the Company duly
obtains the requisite authorization from its shareholders to increase its
authorized number of common shares to an amount sufficient to enable it to
lawfully issue and deliver the Warrant Shares, the Subsequent Registration
Statement has not been filed with the SEC, (iii) after one hundred and eighty
(180) days following the Closing Date, the Initial Registration Statement has
not been declared effective by the SEC, or (iv) after two hundred and forty
(240) days following the Closing Date, the Subsequent Registration Statement has
not been declared effective by the SEC, then, and in such event, the Company
shall be liable to the Investor in a daily pro-rated amount equal to thirty-six
percent (36%) of the Purchase Price per annum thereafter until such registration
statement is either so filed or declared effective, as the case may be;
provided, however, that the Investor reasonably and promptly cooperates with all
reasonable requests by the Company in relation to the preparation and
prosecution of such registration statement. The Company acknowledges that the
liquidated damages provided for herein constitute a reasonable estimate of the
damages that would be incurred by the Investor in the event of the Company’s
failure to fulfill the obligations specifically set forth above.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 6 OF 13




ARTICLE III

COMPANY COVENANTS RELATING TO RULE 144 ELIGIBILITY

The Company covenants that it shall timely file the reports required to be filed
by it under the 1934 Act (including but not limited to Sections 13 and 15(d)
thereof referred to in subparagraph (c) of Rule 144 adopted by the SEC under the
1933 Act) and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, will, upon the request of the
Investor, make publicly available other information to the extent required from
time to time) to enable such holder to sell the Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (a) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC if Rule
144 is repealed. From time to time upon the request of the Investor, the Company
will deliver to the Investor a written statement as to whether it has complied
with the requirements of this provision.


ARTICLE IV


INVESTOR COVENANTS RELATING TO SECURITIES COMPLIANCE

The Investor covenants that it shall, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in subdivision
(iv)(E) of Section 2.4 hereof, immediately discontinue any actions on its part,
directly or indirectly, relating to any pending or contemplated disposition of
Registrable Securities pursuant to a registration statement filed pursuant to
Sections 2.2 or 2.3 hereof relating to such Registrable Securities until such
time as the Investor receives from the Company copies of the supplemented or
amended prospectus contemplated by subdivision (v) of Section 2.4 hereof and, if
so directed by the Company, deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in the Investor’s possession
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.


ARTICLE V


INDEMNIFICATION & CONTRIBUTION

5.1 Indemnification by the Company. In connection with any registration of
Registrable Securities hereunder, the Company will, and hereby does agree to
indemnify and hold harmless the Investor, its general partner and the principals
thereof, against and in respect of any losses, claims, damages, liabilities or
expenses, including interest, penalties and reasonable attorney’s fees, to which
the Investor or any such general partner or principals becomes subject, insofar
as such losses, claims, damages or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
contained in any registration statement under which such Registrable Securities
were registered under the 1933 Act, any preliminary prospectus, final
prospectus, or summary prospectus contained therein, or any amendment or
supplement thereto, or contained in any filing under applicable state securities
laws,; provided, however, that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission contained in any such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment, supplement, or
contained in any such filing under applicable state securities laws, in reliance
upon and in conformity with written information furnished to the Company by the
Investor, and provided further that (i) any single claim made hereunder involve
liability of no less than $25,000, and (ii) that any such liability,
individually or in the aggregate, not exceed the Purchase Price..

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 7 OF 13



5.2 Indemnification by the Investor. In connection with any registration of
Registrable Securities hereunder, the Investor will, and hereby does agree to
indemnify and hold harmless the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the 1933 Act (exclusive of the Investor itself or any of
its affiliates) against and in respect of any losses, claims, damages,
liabilities or expenses, including interest, penalties and reasonable attorney’s
fees, to which the Company or any such directors, officers or other Persons
becomes subject, insofar as such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any breach of this Agreement or any untrue
statement or alleged untrue statement of any material fact, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, contained in any
registration statement under which such Registrable Securities were registered
under the 1933 Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or
contained in any filing under applicable state securities laws; provided,
however, that any such statement, alleged statement, omission, or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by the Investor, , and provided further that (i) any
single claim made hereunder involve liability of no less than $25,000, and (ii)
that any such liability, individually or in the aggregate, not exceed the amount
of net proceeds realized by the Investor in any offering of Registrable
Securities hereunder..

5.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 5.1 and Section 5.2 hereof, such indemnified party will,
if claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 5.1 and Section
5.2 hereof, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, the indemnifying party shall be entitled to
participate in and to assume the defense thereof to the extent that the
indemnifying party may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement of any such action which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability, or a covenant not to
sue, in respect to such claim or litigation. No indemnified party shall consent
to entry of any judgment or enter into any settlement of any such action the
defense of which has been assumed by an indemnifying party without the consent
of such indemnifying party.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 8 OF 13



5.4 Indemnification Payments. The indemnification required by Sections 5.1 and
Section 5.2 hereof shall be made as and when bills are received or expense,
loss, damage or liability is incurred.

5.5 Contribution. If the indemnification provided for in Sections 5.1 and 5.2 is
unavailable to an indemnified party in respect of any expense, loss, claim,
damage or liability referred to therein, then each indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such expense, loss, claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Investor or
underwriter, as the case may be, on the other from the distribution of the
Registrable Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company on the one hand and of the Investor or
underwriter, as the case may be, on the other in connection with the statements
or omissions which resulted in such expense, loss, damage or liability, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Investor or underwriter, as the case may
be, on the other in connection with the distribution of the Registrable
Securities shall be deemed to be in the same proportion as the total net
proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchasers bear to the gain, if any, realized
by all selling holders participating in such offering or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the Investor or
underwriter, as the case may be, on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by the Company, by the Investor or by the underwriter and the parties’
relative intent, knowledge, access to information supplied by the Company, by
the Investor or by the underwriter and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission, provided that the foregoing contribution agreement shall not inure to
the benefit of any indemnified party if indemnification would be unavailable to
such indemnified party by reason of the provisions contained herein, and in no
event shall the obligation of any indemnifying party to contribute under this
Section 5.5 exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
hereunder had been available under the circumstances.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 9 OF 13



        The Company and the Investor agree that it would not be just and
equitable if contribution pursuant to this Section 5.5 were determined by pro
rata allocation (even if the Investor and any underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
herein, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.

        Notwithstanding the provisions of this Section 5.5, neither the Investor
nor any underwriter shall be required to contribute any amount in excess of the
amount by which (i) in the case of the Investor, the net proceeds received by
the Investor from the sale of Registrable Securities or (ii) in the case of an
underwriter, the total price at which the Registrable Securities purchased by it
and distributed to the public were offered to the public exceeds, in any such
case, the amount of any damages that the Investor or underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.


ARTICLE VI


MISCELLANEOUS

6.1 Company Authority; Required Consents. The Company represents and warrants to
the Investor that, except for its having obtained shareholder approval for an
increase in its authorized common shares sufficient to issue the Warrant Shares,
the Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby, except as
specifically disclosed herein. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity. The Company has obtained all necessary
waivers, consents and authorizations necessary to execute and perform its
obligations under this Agreement.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 10 OF 13



6.2 Amendments and Waivers. This Agreement may be amended only by a written
instrument executed by each of the parties. Any waiver of any provision hereof
shall only be effective if in writing and signed by the party providing such
waiver.

6.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in accordance with the notice
requirements set forth in Section 11.5 of the Stock Purchase Agreement, or (b)
in the case of any other holder of Registrable Securities, at the address that
such holder shall have furnished to the Company in writing, or, until any such
other holder so furnishes to the Company an address, then to and at the address
of the last holder of such Registrable Securities who has furnished an address
to the Company .

6.4 Binding Effect; Assignment. All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns The registration
rights of the Investor contained in this Agreement shall be assignable by the
Investor to any subsequent holder of Registrable Securities; provided, however,
that any such subsequent holder (i) acquired such Registrable Securities in a
resale transaction exempt from registration under the 1933 Act, and (ii) agrees
in writing to be bound by all of the provisions of this Agreement otherwise
applicable to the Investor in connection with such Registrable Securities.

6.5 Descriptive Headings. The descriptive headings of the several articles and
sections of this Agreement are included for reference only and shall not limit
or otherwise affect the meaning of the articles or sections to which they apply.

6.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to
applicable principles of conflicts of law.

6.7 Jurisdiction. If any action is brought among the parties with respect to
this Agreement or otherwise, by way of a claim or counterclaim, the parties
agree that in any such action, and on all issues, the parties irrevocably waive
their right to a trial by jury. Exclusive jurisdiction and venue for any such
action shall be the State Courts of Nevada. In the event suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney’s fees.

6.8 Entire Agreement. The Stock Purchase Agreement and this Agreement embody the
entire agreement and understanding between the parties relating to the subject
matter hereof and, together, supercede all prior agreements and understandings
relating to such subject matter.

6.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 11 OF 13



6.10 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

6.11 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

6.12 Counterparts; Facsimiles as Originals. This Agreement may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
each of which taken together shall constitute one and the same agreement. A
facsimile copy of this signed Agreement shall have the same legal effect as if
an original..


[SIGNATURES ON FOLLOWING PAGE]







REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 12 OF 13



        IN WITNESS WHEREOF, the Investors and the Company have as of the date
first written above executed this Agreement.

FINDEX.COM, INC.



_____________________________
By: Steven Malone
Title: President & Chief Executive Officer



BARRON PARTNERS, LP



________________________________
By: Andrew Barron Worden
Title: President,
          Barron Capital Advisors, LLC (a Delaware limited liability company)
          General Partner


REGISTRATION RIGHTS AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS LP
PAGE 13 OF 13





STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 25 OF 26



EXHIBIT D


FORM OF INVESTOR QUESTIONNAIRE

















STOCK PURCHASE AGREEMENT BETWEEN
FINDEX.COM, INC. AND BARRON PARTNERS, LP
PAGE 26 OF 26
